PER CURIAM.
Barry Cratsley challenges the revocation of his probation in case nos. 89-5191, 89-6111, and 90-6037. He contends that his guilty plea was not freely and voluntarily entered.
In order for the issue of the voluntariness of a plea to be considered on direct appeal, a defendant must have filed a motion to withdraw his plea in the trial court. Thomas v. State, 442 So.2d 296 (Fla. 2d DCA 1983). Cratsley did not do so.
Accordingly, we affirm Cratsley’s judgments and sentences in the aforementioned cases without prejudice to his filing a motion to withdraw his plea in the trial court.
RYDER, A.C.J., and ALTENBERND and LAZZARA, JJ., concur.